Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-8 are pending.

Drawings
The drawings were received on 13 December 2019.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 15, “the fifth meniscus lens” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “a fifth meniscus lens”.
In lines 16-17, the examiner suggests that “a concave surface of all of the first, second, third, and fifth meniscus lens faces towards an object to be measured” should be changed to “a concave surface of each of the first, second, third, and fifth meniscus lenses faces towards an object to be measured”.
Appropriate correction is required.

Claims 2-8 are objected to because they inherit the deficiencies of claim 1 through their dependencies.

Claim 2 is objected to because of the following informality:
In lines 22-23, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the first meniscus lens” should be changed to “radiuses of curvature of two lens surfaces of the first meniscus lens”
Appropriate correction is required.

Claim 3 is objected to because of the following informality:
In lines 5-6, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the second meniscus lens” should be changed to “radiuses of curvature of two lens surfaces of the second meniscus lens”
Appropriate correction is required.

Claim 4 is objected to because of the following informality:
In lines 12-13, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the third meniscus lens” should be changed to “radiuses of curvature of two lens surfaces of the third meniscus lens”
Appropriate correction is required.

Claim 5 is objected to because of the following informality:
In lines 19-20, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the first convex lens” should be changed to “radiuses of curvature of two lens surfaces of the first convex lens”
Appropriate correction is required.

Claim 6 is objected to because of the following informality:
In lines 26-27, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the second convex lens” should be changed to “radiuses of curvature of two lens surfaces of the second convex lens”
Appropriate correction is required.

Claim 7 is objected to because of the following informality:
In lines 5-6, the examiner suggests that “radiuses of curvature of the object to be measured to two lens surfaces of the concave lens” should be changed to “radiuses of curvature of two lens surfaces of the concave lens”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable once the above stated claim objections are corrected.

CN 107267964 (cited in the written opinion of the international searching authority) and KR 1020140097577 are the considered the closest prior art.
CN 107267964 discloses a real-time monitoring microscopic imaging system for nitride MOCVD (metal organic chemical vapor deposition) epitaxial growth mode, comprising: a growth room (reaction chamber 26), a protective lens defining an observation window (viewport window 52), an imaging lens set (off-focus telecentric optical device 24), a CCD (charge coupled device) camera (detector 76), an image capture card (data acquisition system 115), and an image storage and display device (controller/computer 118), wherein: the CCD camera is configured to obtain images of a nitride MOCVD epitaxial layer in the growth room through the imaging lens set, wherein data collected by the CCD camera are processed by the image capture card, and finally stored and displayed by the image storage and display device; the protective lens is provided at a top portion of the growth room (see paragraphs [0072]-[0073], [0106], and [0113], and figures 3 and 15).
KR 1020140097577 discloses an imaging lens set (Fig. 16) comprising a first meniscus lens (L69), a second meniscus lens (L68), a third meniscus lens (L67), a first convex lens (L64), a second convex lens (L63), a concave lens (L60), and mirrors M25 and M26.
CN 107267964 does not disclose that the protective lens is made from fused quartz and that the imaging lens set meets the claimed limitations.
KR 1020140097577 does not disclose that both the fourth meniscus lens and the fifth meniscus lens are reflective lenses and that the fourth meniscus lens and the fifth meniscus lens form a Cassegrain system.


Claim 1 would be allowable over the cited art of record, once the above stated claim objections are corrected, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a real-time monitoring imaging system for nitride MOCVD epitaxial growth mode, comprising  an imaging lens set that comprises a first meniscus lens, a second meniscus lens, a third meniscus lens, a first convex lens, a second convex lens, a concave lens, a fourth meniscus lens, and the fifth meniscus lens in sequence, wherein both the fourth meniscus lens and the fifth meniscus lens are reflective lenses; a concave surface of all of the first, second, third and fifth meniscus lens faces towards an object to be measured, a concave surface of the fourth meniscus lens faces towards an imaging surface; the fourth meniscus lens and the fifth meniscus lens form a Cassegrain system, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-8 would be allowable over the cited art of record, once the above stated claim objections are corrected, for at least the reason that they depend from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BOOHER/             Examiner, Art Unit 2872